Mortoe, C. J.
We are of opinion that the notice in this case was a sufficient compliance with the statute. The meaning of the notice is clear. It is a notice by a son to the defendant, requesting him not to sell'intoxicating liquor to his father. The signature imports that the signer is the son of the I. N. Taylor named in the body of the notice. The defendant, upon receiving the notice, would naturally understand its meaning and purpose, and it is found that he did in fact so understand it. If he sold intoxicating liquor to the father after receiving the notice, he did so at his peril. Kennedy v. Saunders, 142 Mass. 9. Tate v. Donovan, 143 Mass. 590.
The ground taken by the defendant, that the action cannot be maintained because the plaintiff was of age and was not dependent upon his father for support, cannot be sustained. The statute provides that “ the husband, wife, parent, child, guardian, or employer of a person who has or may hereafter have the habit of drinking spirituous or intoxicating liquor to excess,” may give the notice and maintain the action provided by the statute. This does not limit the right to bring the action to a minor child. The statute contemplates that the habitual drunkenness of a husband or wife, parent or child, is a substantial injury to those bound together in domestic relations, and gives such a right to recover damages in the nature of a penalty, not only for any *97Injury to the person or property, but for the shame and disgrace brought upon them. Unless this is the construction of the statute, the proviso that an employer “ shall not recover unless he is injured in his person or property” is senseless.
The right of a son to recover does not depend upon the question whether he is dependent upon and looks to the father for support; it depends solely upon the relation of father and son. An adult son may maintain the action after giving the notice required by the statute.

Exceptions overruled.